        Case 1:20-cv-00281-KPF Document 23 Filed 05/29/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RONALD SEVERE, individually and on
behalf of all other persons similarly
situated who were employed by Precision
Pipeline Solutions, LLC, EDUARDO
NEGRON, individually and on behalf of all
other persons similarly situated who were
employed by Precision Pipeline Solutions,              20 Civ. 281 (KPF)
LLC,
                                                           ORDER
                            Plaintiffs,

                     -v.-

PRECISION PIPELINE SOLUTIONS, LLC,

                            Defendant.

KATHERINE POLK FAILLA, United States District Judge:

      On March 11, 2020, the Court held a pre-motion conference in this

matter, which was also the parties initial pretrial conference. (Minute Entry for

3/11/2020). On March 18, 2020, Plaintiffs filed a first amended complaint.

(Dkt. #17). In response, Defendant filed a letter motion requesting permission

to file a Rule 12(e) motion for a more definite statement of the pleading. (Dkt.

#18). The Court denied the motion on April 13, 2020. (Dkt. #21). On May 13,

2020, Defendant filed an answer to the first amended complaint. (Dkt. #22).

      Accordingly, the parties are hereby ORDERED to confer and submit a

proposed case management plan on or before June 12, 2020.
      Case 1:20-cv-00281-KPF Document 23 Filed 05/29/20 Page 2 of 2



    SO ORDERED.

Dated: May 29, 2020
       New York, New York

                                         KATHERINE POLK FAILLA
                                        United States District Judge




                                    2
